Subsequently, on petition for rehearing, the following additional opinion was filed: Per Curiam The only grounds, insisted upon by the plaintiffs in error in their petition for rehearing, related to the question of fact whether the deceased, Firman James, waived his right to take advantage of his-wife’s alleged breach of the contract between them. We granted a rehearing for the purpose of making a further examination of the record upon this question; and, after having given further consideration to it, we entertain the same views as those expressed in the foregoing opinion. Said opinion is accordingly re-adopted; and it is ordered that the same be re-filed, and that the judgment of affirmance heretofore entered herein be re-entered as the judgment of this court.